Marion Saldivar, Fernando
                                                                Saldivar, Jorge Calderon and




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 12, 2015

                                    No. 04-15-00132-CV

                      Armando HERNANDEZ and Nancy Hernandez,
                                   Appellants

                                             v.

         Marion SALDIVAR, Fernando Saldivar, Jorge Calderon and Jorge Saldivar,
                                    Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-17077
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER
      On this day, the Court considered appellants’ emergency motion for temporary relief.
The motion is DENIED.


                                                  _________________________________
                                                  Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court